     Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 1 of 8




                      UNITED STATES DISTRICT COURT
                       SOUTHER DISTRICT OF TEXAS
                           MCALLEN DIVISION
NORTH AMERICAN BUTTERFLY                  §
ASSOCIATION d/b/a THE                     §
NATIONAL BUTTERFLY CENTER                 §
and MARIANNA TREVINO WRIGHT,              §
Plaintiffs,                               §
                                          §
v.                                        §               CASE NO. 7:19-CV-00411
                                          §
NEUHAUS & SONS, LLC; BRIAN                §
KOLFAGE; WE BUILD THE WALL,               §
INC.; FISHER INDUSTRIES; and              §
FISHER SAND AND GRAVEL CO.                §
Defendants.                               §

                          PLAINTIFFS’ RESPONSE TO
                  WEBUILDTHEWALL, INC.’S MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:
         Plaintiffs North American Butterfly Association d/b/a The National
Butterfly Center (“the Butterfly Center”) and Marianna Trevino Wright (“Wright”)
file this response in opposition to the “Motion to Dismiss Plaintiffs’ Third
Amended Complaint” (ECF #64) filed by WeBuildTheWall, Inc. (“WBTW”), which
seeks dismissal of all claims stated in Plaintiffs’ Third Amended Complaint
(ECF #55) pursuant to Rule 12(b)(1) and 12(b)(6). For the reasons set forth below,
the motion to dismiss should be denied.
I.       Prior to ruling on any Rule 12(b) motion, the Court must rule on
         Plaintiffs’ pending motion to remand.
         1.    On January 10, 2020, Plaintiffs filed a motion to remand this cause to
the state court from which it was removed. ECF #26. That motion remains
pending. And because the motion to remand implicates the Court’s jurisdiction
over this case, that motion must first be ruled on in order for the Court to ascertain
the necessity and propriety of ruling on any Rule 12(b) motion. See Burns Motors,
Ltd. v. FCA USA LLC, No. 7:17-CV-00421, at *5 (S.D. Tex. Jan. 18, 2018) (J. Alvarez)



                                          1
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 2 of 8




(granting motion to remand and thus denying Rule 12(b)(6) motion as moot). And
as has been the case with every prior motion to dismiss filed in this suit, the motion
to dismiss that is the subject of this response gives zero indication that the
resolution of the state-law claims before the Court actually implicate or are
intertwined with any federal question—the sole jurisdictional basis provided in
the notice of removal. The complete lack of any material federal question in this
case is quietly conceded in every motion to dismiss that is filed.
II.    ARGUMENT
       A.     Legal standard governing Rule 12(b)(6) motions.
       2.     “[A] motion to dismiss under 12(b)(6) is viewed with disfavor and is
rarely granted.” IberiaBank Corp. v. Illinois Union Ins. Co., 953 F.3d 339, 345 (5th Cir.
2020) (internal quotation marks omitted). When considering a defendant’s
Rule 12(b)(6) motion to dismiss, a court must construe the factual allegations in
the complaint in the light most favorable to the plaintiff. Barker v. Riverside Cty.
Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009); see Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555-56 (2007). If the complaint provides fair notice of the claim and the
factual allegations are sufficient to show that the right to relief is plausible, a court
should deny the defendant’s motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
Twombly, 550 U.S. at 555-56. “[L]ack of detail [in a complaint] does not constitute
a sufficient ground to dismiss a complaint under Rule 12(b)(6).” Ysasi v. Nucentrix
Broadband Networks, Inc., 205 F. Supp. 2d 683, 686 (S.D. Tex. 2002). Moreover, “[t]o
survive a 12(b)(6) motion to dismiss, a complaint need not correctly categorize the
legal theories giving rise to the claims; it must merely allege facts upon which relief
can be granted.” Rathborne v. Rathborne, 683 F.2d 914, 917 n.8 (5th Cir. 1982).
       B.     The Butterfly Center’s nuisance claim against WBTW should not
              be dismissed.
       3.     In its motion to dismiss, WBTW incorporates by reference the
arguments found in Fisher Defendants and Neuhaus’ motion to dismiss (ECF #62),
which seeks dismissal of the Butterfly Center’s prospective-nuisance claim.
Accordingly, Plaintiffs similarly incorporates herein by reference the arguments it



                                           2
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 3 of 8




made in response to said motion. ECF #66. Plaintiffs further incorporate herein by
reference the nuisance-related arguments that they raised in their response to
WBTW’s first motion to dismiss. ECF #31.
       4.      With the aforementioned arguments incorporated herein by
reference, the only argument from WBTW that merits further response is WBTW’s
contention that the Third Amended Complaint (“the Complaint”) purportedly
fails to identify how WBTW is liable for the now-completed subject wall. The
Complaint, however, alleges:
       •    that WBTW, among other named defendants, “purchased and/or
            obtained permission from Neuhaus to build [the subject wall]”
            (ECF #55-5 at ¶ 11);
       •    that WBTW helped pay for the subject wall, from which a possible
            ownership interest in the subject wall can be inferred (Id. at ¶¶ 12-13);
       •    that WBTW has been provided access to the subject wall (Id. at ¶ 13);
            and
       •    that WBTW has publicly declared some level of control over the subject
            wall’s construction (Id. at ¶ 13).
The Complaint thus adequately sets forth a factually sufficient basis for why
WBTW should be the target of a prospect-nuisance claim and any permanent-
injunctive relief afforded.
       5.      Though law governing Rule 12(b)(6) motions calls upon the Court to
accept the factual allegations in the Complaint in the light most favorable to
Plaintiffs, see supra ¶ 2, WBTW invites the Court to disregard this well-settled body
of law by inviting it to consider events that transpired in United States of America v.
Fisher Industries (“the government suit”). ECF #64 at 5 & n.7; ECF #65 at 3-6.
WBTW’s invitation is plainly wrong. The fact that the federal government agreed
to dismiss WBTW from the government suit based on factual representations
made by WBTW’s counsel at a hearing does not magically negate—under a Rule
12(b)(6) review—any factual contention in Plaintiffs’ Third Amended Complaint.
       6.      For all these reasons, the Butterfly Center’s prospective-nuisance
claim against WBTW should not be dismissed.



                                          3
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 4 of 8




       C.     The Butterfly Center’s defamation and business disparagement
              claims should not be dismissed, nor should Wright’s defamation
              claim be dismissed.
       7.     WBTW’s defamation-related arguments in its current motion to
dismiss reiterate—in near-identical fashion—the defamation-related arguments
that WBTW raised in (1) its prior motion to dismiss and (2) its reply in support of
the prior motion to dismiss. Compare ECF #14 at 9-13 and ECF #37 at 4-6 with
ECF #64 at 8-13. Accordingly, Plaintiffs incorporate herein by reference the
pertinent arguments they raised in their response to WBTW’s prior motion to
dismiss. ECF #31 at 5-6. The only defamation-related argument from WBTW that
Plaintiffs have not previously had an opportunity to address is WBTW’s
contention that the “group defamation doctrine” precludes a determination that
any defamatory statement concerns Wright—a contention that WBTW first raised
in its reply brief (ECF #37 at 4-6) and that it reiterates in its new motion to dismiss.
       8.     To begin, WBTW’s arguments against Wright are predicated on the
assumption that all defamatory publications underlying Wright’s defamation
claim are attached as exhibits to the Complaint. This is not the case. The Complaint
does not assert that all defamatory publications at issue are attached to the
Complaint; the publications that are attached (ECF #55-2) represent but a
sampling of the defamatory conduct that WBTW has directed to the Butterfly
Center and Wright. That said, even if the Court assumes that Wright’s defamation
claim is limited to what is attached to the Complaint, Wright’s defamation claim
still survives dismissal.
       9.     The Complaint contains copies of defamatory statements published
by WBTW’s president, Brian Kolfage (“the subject statements”). ECF #55-2. As
alleged in the Complaint, Kolfage published the subject statements “while acting
at the behest of and to further the interest of WBTW[.]” ECF #55 at ¶ 24. Through
the subject statements, WBTW publicly and maliciously (1) asserts that the
Butterfly Center is “promoting trafficking of children”; (2) infers that the Butterfly
Center is engaged in “rampant sex trade” and has dead bodies buried on its



                                           4
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 5 of 8




property; and (3) infers that the Butterfly Center is engaged in drug smuggling. Id.
In its motion to dismiss, WBTW contends that the subject statements solely
concern the Butterfly Center and not Wright, who is not explicitly referenced in
the subject statements.
       10.    In Levine v. Steve Scharn Custom Homes, Inc.—an opinion relied on in
WBTW’s motion—the Houston [1st] Court of Appeals stated the following:
       Under the group libel doctrine, a plaintiff has no cause of action for
       a defamatory statement directed to some of, but less than, the entire
       group when there is nothing to single out the plaintiff.
       Consequently, the plaintiff has no cause where the statement does
       not identify to which members it refers.
             In contrast, if a statement refers to all members of a small
       group, then individuals within that group can maintain a
       defamation claim.
              The focus of our inquiry is how the message can be perceived
       objectively by a reasonable person. It is not necessary that every
       listener understand the reference to the plaintiff, so long as there are
       some who reasonably do so. A claim is actionable if the language of
       the publication and the surrounding circumstances are such that
       friends and acquaintances of the plaintiff recognize that the
       publication is about the plaintiff when that recognition is objectively
       reasonable.
448 S.W.3d 637, 651 (Tex. App.—Houston [1st Dist.] 2014, pet. denied) (citations,
brackets, and internal quotation marks omitted). In attempting to apply the group
libel doctrine to the subject publications, WBTW completely ignores the above-
bolded language from Levine. The subject publications do not reference “some of”
the Butterfly Center’s representatives, making the group libel doctrine
inapplicable here.
       11.    But even if the group libel doctrine is applicable here, Wright’s
defamation claim still survives. Though the number of people employed at the
Butterfly Center is not addressed in the Complaint, there is every reason to believe
that the Butterfly Center—a nonprofit organization—is composed of only a small
group of people. See Cornish v. Correctional Servs. Corp., 402 F.3d 545, 548 (5th Cir.
2005) (recognizing that “every doubt [is] resolved” in favor of the plaintiff under



                                          5
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 6 of 8




a Rule 12(b)(6) review). Moreover, one cannot lose sight of the specific allegations
being made in the subject statements—namely, that the Butterfly Center is
engaged in child trafficking, the sex trade, and drug smuggling. These represent
elaborate criminal acts that, if believed, would naturally compel one to believe that
said criminal acts are being facilitated by the Butterfly Center’s management
personnel. It strains credulity to believe otherwise.
       12.    The Complaint states that Wright is the Butterfly Center’s executive
director. ECF #55 at ¶ 24; see generally Executive Director, BLACK’S LAW DICTIONARY
(11th ed. 2019) (“A salaried employee who serves as an organization’s chief
administrative and operating officer and heads its professional staff.”). If
reasonable persons reading the subject statements believed their content—which
is precisely what WBTW desired—it is highly probable that some of those
reasonable persons would naturally attribute the elaborate criminal conduct
alleged to the Butterfly Center’s top leader, who is Wright. See Levine, 448 S.W.3d
at 651. Accordingly, the Court should find that the subject statements concern
Wright.1




       1 The “Exhibit 2” and “Exhibit 3” (collectively “the subject exhibits”) attached to
WBTW’s motion to dismiss (ECF #65 at 7-10) are plainly outside the permissible scope of
what a court may consider when ruling on a Rule 12(b)(6) motion. Plaintiffs’ exhibit
containing the subject statements is a complete exhibit. The subject exhibits do not
constitute a “part” of the subject statements simply because WBTW believes that the
subject exhibits provide justification for WBTW falsely accusing Plaintiffs of engaging in
drug smuggling, sex trade, and child trafficking. WBTW has not—and cannot—present
the Court with any legal authority justifying their reliance on the subject exhibits.
       As a side note, it is incredible that WBTW would continue to feign outrage over a
statement that Kolfage and Steve Bannon were using WBTW to engage in a criminal
conspiracy (ECF #65 at 8) even after the federal government has since arrested and
indicted Kolfage and Bannon on that very basis.


                                            6
  Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 7 of 8




III.   CONCLUSION
       13.   Because Plaintiffs stated claims on which relief can be granted
against WBTW and for which Plaintiffs have standing to pursue, the Court should
deny WBTW’s motion.
                                       Respectfully submitted,

                                       PEÑA AND VELA, P.L.L.C.
                                       203 South 10th Street
                                       Edinburg, Texas 78539
                                       Phone: (956) 383-0751
                                       Fax: (956) 383-5980
                                       Email: office@penavelalaw.com

                                       By: /s/ Javier Peña_________
                                               JAVIER PEÑA
                                               State Bar No. 24005092
                                               REBECCA VELA
                                               State Bar No. 24008207




                                      7
 Case 7:19-cv-00411 Document 67 Filed on 11/20/20 in TXSD Page 8 of 8




                         CERTIFICATE OF SERVICE
      I hereby certify that on November 20, 2020, all counsel of record who have
consented to electronic service were served with a copy of this document via the
Court’s CM/ECF system.
                                                     /s/ Javier Peña
                                                     Javier Peña




                                       8
